Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments, amendments, and Declaration under rule 1.132, filed on 7/27/21, have been fully considered but they are not found to be persuasive.  Applicants have incorporated the subject matter of claim 5 into claim 1 and have further amended claims 5 and 6.  Kookootsedes et al. was cited as a reference in the first action interview pilot program pre-interview communication, mailed on 4/2/21.  Applicants amendments to claim 1 overcome the teachings of Kookootsedes et al., and as such, this reference, while relevant to Applicants invention, cannot be used to teach or suggest the liquid curable elastomer composition as instantly claimed.  Additionally, Applicants amendments to claim 1, specifically component (B), also overcomes the double patenting rejection against US Pat. 10,774,184, since claims 1 and 5 of this patent are not specific enough to read on claim 21 of the instant application.  Since Kookootsedes et al. and the parent application are no longer relied upon in any rejections, only the arguments and data presented in the Declaration and Applicants arguments which address the Baity et al. reference will be addressed.  The teachings of Baity et al., despite Applicants amendments, arguments, and data presented in the 1.132 Declaration, are still relied upon to reject some of Applicants instantly filed claims as described below.  The alleged advantages of Applicants composition as recited in paragraph 6 of the Declaration states that the compositions have extrudability which makes them adaptable to molding processes as liquid injection molding at low pressures and low temperatures, and has improved pot-life, and mold release.  The compositions taught by Baity et al. are also taught as being extrudable and can be formed into shaped articles by injection molding.  Baity et al. also teaches that the pot life can be adjusted by varying the amount of inhibitor to catalyst.  Higher amounts of inhibitor to catalyst would impart good pot-life to the compositions taught therein.  As such, the advantages stated in paragraph 0105 of Applicants pre-grant publication US 2020/0354525 and stated in paragraph 6 of the declaration are not found to be novel advantages.  Paragraph 0013 of the Declaration shows a graph which details the cure time rate of Si-H crosslinkers having reactive Si-H groups on M and D units.  The graph clearly shows the linear, or very near linear behavior of cure time as a H (dimethylhydrogensiloxy) groups are more sterically available for reaction with a Si-alkenyl group comparted to DH (methylhydrogensiloxy) groups.  The prior art has also made reference to this.  For example in paragraph 0090 of Yamazaki et al. (US 2016/0251482) teaches that crosslinkers having reactive Si-H groups only on the M units has good reactivity compared to those which have Si-H groups on D or T units.  Last, while Baity et al. does not exemplify inhibitor to platinum molar ratios which fall within the ratio required by the claims, the motivation to adjust the molar ratio to ratios within such a molar ratio range as claimed is rooted in the teachings of Baity et al.  The reason to adjust the molar ratio is to adjust the pot-life of the compositions as needed.  Applicants data shows what is a logical conclusion, that higher molar ratios increase the pot life and also increase the cure time.  Last, Applicants state that Baity et al. describes high consistency rubber and the claims describe liquid silicone rubber.  While Baity et al. describes high consistency rubber, the ingredients taught therein may all be liquid materials as taught at 4:30-32 and 5:62-67.

Claim Objections
	Claims 1 and 19 are objected to.  Specifically, formula (IIa) in each of claims 1 and 19 have two instances of “Si0”, which should be amended to --SiO--.
	Claim 23 is objected to.  The limitation MHQ resin should be amended to MHQ resin, as recited in Applicants specification, for better clarity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, 15, 16, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Baity et al. (US Pat. 5,908,878).
Claims 1 and 4: Baity et al. teaches extrudable and moldable organosiloxane compositions which are based on Pt-mediated hydrosilylation curable organopolysiloxane compositions (1:7-12).  The organopolysiloxane compositions are taught and exemplified by Baity et al. to be comprised of an organopolysiloxane having at least two silicon-bonded alkenyl groups (ingredients A, B, and C), an oragnohydrogensiloxane crosslinker (ingredient D), a silica filler (ingredient E), a platinum hydrosilylation catalyst and optional inhibitor (ingredient F).  While the inhibitor is taught as being optional, the working examples include an inhibitor.  Tables 1 and 2 in the working examples of Baity et al. are drawn to curable compositions which are comprised of polymers A, B, and C, which are all organopolysiloxanes having two or more than two alkenyl groups per molecule (10:50-63), an oragnohydrogensiloxane crosslinker of type 1 or type 2, silica filler (11:10-12), a platinum catalyst, and an acetylenic alcohol inhibitor (1-ethynylcyclohexanol).  Table 2 teaches compositions which employ an organohydrogensiloxane crosslinker of type 2, which is taught as being an organohydrogensiloxane comprising M, MH, and D units.  While the exemplified molar ratio of inhibitor to platinum catalyst in the working examples are outside the 150:1 to 900:1 ratio as required by claim 1, and outside the 150:1 to prima facie case of obviousness.  Further, Examination of Applicants working examples in Tables 1 and 2 do not appear to show anything unexpected.  Specifically, Applicants working examples teach that when the molar ratio of inhibitor to platinum goes from 63:1, 127:1, 253:1, 509:1, 839:1 and 1018:1, the curability at 100 °C decreases and the pot life increases.  Additionally, the trend in curability as plotted is very nearly linear.  This is certainly to be expected as increasing the amount of inhibitor would be expected to decrease the cure rate and increase the storage stability (pot life).  Last, the curable compositions taught by Baity et al. may be liquid curable as taught at 5:62-67.
Claims 2 and 3: The exemplified inhibitor is 1-ethynyl-1-cyclohexanol, which satisfies the limitations of claims 2 and 3.
Claims 5, 6 and 22: The organohydrogenpolysiloxane crosslinker is exemplified to include one which satisfies all of the limitations of claims 5, 6 and 22 (crosslinker 2 of Baity et al.)
Claim 7: The Si-H to Si-vinyl molar ratio exemplified by Baity et al. is 2.25 which falls within the 1.1 to 3.5:1 molar ratio of claim 7.
Claim 8: The exemplified silica filler is wetted/treated with the a polysiloxane which comprises an alkenyl group, which means that the silica filler would necessarily be treated with a polysiloxane having an alkenyl group, making the surface of the silica hydrophobic, and the surface of the silica include an alkenyl group, thereby satisfying claim 8.
Claim 9: Baity et al. teaches that adhesion promoters may be included (8:47), thereby satisfying claim 9.
Claim 10: The exemplified compositions taught by Baity et al. are two part compositions, thereby satisfying claim 10.

Claim 13: The press-cured compositions exemplified by Baity et al. are cured articles satisfying claim 13. 
Claims 15 and 16: Baity et al. teaches that the curable compositions taught therein are useful in preparing elastomeric articles such as pump tubing, catheters and pacing leads, as well as gaskets and fabricated articles (10:32-38).  The process of forming a gasket would inherently require applying the curable composition onto a substrate followed by curing.  To form a gasket, injection molding or press molding could be employed onto a mold, where curing then takes place.  The use of a substrate of the type recited in claim 16 as the mold would have been obvious to one of ordinary skill in the art,
Claim 19: The rejection of claim 1 above is wholly incorporated into the rejection of claim 19.  While Baity et al. does not explicitly teach a method for reducing the curing temperature of a liquid curable silicone elastomer composition as required by the preamble of claim 19, Baity et al. renders obvious preparing a composition which satisfies all of the ingredients and of claim 19, as such, it would be expected that the method of providing the compositions taught by Baity et al. would be a method for reducing the curing temperature of the composition, thereby satisfying the limitations of claim 19.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for reasons already of record.  
Claims 17 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for reasons already of record.  Specifically, the organohydrogenpolysiloxane crosslinkers taught and exemplified by Baity et al. do not include an MHQ resin as recited in claim 23.  The crosslinkers taught by Baity et al. have M, MH, and Q units, and claim 23 is drawn to a resin having MH and Q units.  The resin of claim 23 does not include any M units.  Additionally, the end uses of the elastomers taught by Baity et al. would not suggest to one of ordinary skill in the art to prepare a composite part wherein a 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766